Title: To George Washington from John Hancock, 5 July 1775
From: Hancock, John
To: Washington, George



Sir
Philadelphia July 5th 1775

Since my last to you by Alexander the Express nothing has Taken place in Congress that particularly Respects your Department.
By Direction of the Congress I now Transmitt you by Mr Fessenden our Return Express, the Rules & Articles pass’d by Congress for the Government of the Troops under your Command, I wish them safe to hand. I have not Time to add, but that I am with much Respect, Sir Your most Obedt hum. servt

John Hancock President


Should you have Occasion for a further Supply of Commissions, please to Inform me & they shall be immediately Transmitted you.

